DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  the limitation of “pathogens pathogen” appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4-6,11-18,22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the roots do not penetrate the bottom of the plant compartment and do not contact the water compartment, does not reasonably provide enablement for the roots penetrating through the filter 5 and into the water compartment so as to contact the water compartment. The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims. It is well-known in the art that roots can penetrate through a porous membrane such as a filter. Thus, based on the material and porosity of the filter as disclosed, it is questionable how the roots will not penetrate the filter and come in contact with the water compartment. While the specification does explain that the roots do not penetrate the bottom of the plant compartment, what would happened when the roots reach the filter? Would it not go through the filter and into contact with the water compartment? 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of “transferring the vegetables, mushrooms or herbs to a retail outlet or vicinity thereof” was not described in the original specification because the specification only stated the step of transferring involved in “transferring the container with the mature vegetables, mushrooms or herbs to a retail outlet” and not transferring the vegetables, mushrooms or herbs to a retail outlet”. The specification only disclosed transferring step with the container and the mature vegetables, mushrooms or herbs to a retail outlet. In addition, together with part d), it appears the transferring step in part a) goes to “a retail outlet” and then the transferring step in part d) goes to another “a retail . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-6,11-18,22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, line 3, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or another vegetables, mushrooms or herbs? In line 5, the limitation of “the mature vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or another vegetables, mushrooms or herbs? In line 8, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or the mature vegetables, mushrooms or herbs, or another vegetables, mushrooms or herbs? In line 14, the limitation of “water and nutrients” is unclear because are these water and nutrients the same water and nutrients claimed in line 9 or different water and nutrients? In line 18, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or the mature vegetables, mushrooms or herbs, or another vegetables, mushrooms or herbs?
	For claim 28, line 3, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or another vegetables, mushrooms or herbs? In addition, same line 3 and line 8, steps a) and d) are confusing and unclear because, as understood from the specification, the transferring step involved “transferring the container with the mature vegetables, mushrooms or herbs to a retail outlet” and nothing else or any other transferring step was disclosed. In step a), it appears that the vegetables, mushrooms or herbs to a retail outlet or vicinity thereof are transferred, but then in step d), there is another transferring step with the container and the mature vegetables, mushrooms or herbs to what appeared another retail outlet? In line 5, the limitation of “the container” lacks prior antecedent basis. In line 6, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or another vegetables, mushrooms or herbs? In addition, same line 6, the limitation of “a closed container” is unclear because is this closed container referring back to the container in line 5 or another container? In line 8, the limitation of “the container” is unclear because is this container referring back to the container in line 5 or the closed container in line 6 or another container? In addition, same line 8, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or another vegetables, mushrooms or herbs? Furthermore, same line 8 to line 9, the limitation of “a retail outlet” is unclear because is this retail outlet referring back to the In line 10, the limitation of “the container” is unclear because is this container referring back to the container in line 5 or the closed container in line 6 or another container? In addition, same line 10, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or the mature vegetables, mushrooms or herbs, or another vegetables, mushrooms or herbs? In line 16, the limitation of “water and nutrients” is unclear because are these water and nutrients the same water and nutrients claimed in line 11 or different water and nutrients? In line 20, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or the mature vegetables, mushrooms or herbs, or another vegetables, mushrooms or herbs?
	For claim 4, as described in the specification, para. 0033 of pgpub, the capillary action is performed by a capillary mean such as a mat. However, the mat is not being claimed because “capillary action” is an act or action and not a structural element. Thus, it appears that claim 4 is stating that the filter performed the capillary action because claim 4 depends on claim 1, and claim 1 stated that the filter is the element that water and nutrients enter (see line 18 of claim 1). Hence, this limitation is unclear because the capillary action is supposed to be perform by another different structural element (e.g. the mat) from that of the filter. 
	For claim 13, the limitation of “consumer-ready vegetables” is unclear because is this referring back to the consumer-ready vegetables in the preamble or another consumer-ready vegetables? In addition, claim 1 gives one the option of selecting or herbs, (emphasis on the underlined), thus, if the user select mushrooms or herbs, then claim 13 is redundant or irrelevant. 
	For claim 15, the limitation of “consumer-ready herbs” is unclear because is this referring back to the consumer-ready herbs in the preamble or another consumer-ready herbs? In addition, claim 1 gives one the option of selecting vegetables, mushrooms or herbs, (emphasis on the underlined), thus, if the user select vegetables or mushrooms, then claim 15 is redundant or irrelevant.
	For claim 16, the limitation of “the seed” is unclear because, claim 16 depends on claim 12 and claim 12 gives one the option of selecting a seed, germinated seed, seedling or small plant for the vegetables or herbs or mycelium for the mushrooms, (emphasis on the underlined), thus, if the user select germinated seed, seedling, small plant or mycelium, then claim 16 is redundant or irrelevant.
	For claims 17 & 18, the limitation of “the vegetables, mushrooms or herbs” is unclear because is this referring to the consumer-ready vegetables, mushrooms or herbs in the preamble or the mature vegetables, mushrooms or herbs, or another vegetables, mushrooms or herbs?
All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6,11-16,18,22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. (US 20150027049 A1) in view of Velagaleti et al. (US 4903432 A).
 	For claim 1, Bijl et al. teach a method for producing consumer-ready vegetables, mushrooms or herbs, comprising: 
 	a) culturing the vegetables, mushrooms or herbs in a closed container (15) under suitable growing conditions until maturity (para. 0047,0059); and 
b) transferring the container with the mature vegetables, mushrooms or herbs to a retail outlet (para. 0031,0047, transfer to the shop), wherein the container comprises (i) a plant compartment (fig. 2, compartment or space in ref. 2 and includes ref. 13 for a bottom portion) containing the vegetables, mushrooms or herbs and (ii) a water compartment (fig. 2, compartment or space in ref. 4) containing water and nutrients (para. 0046), 
wherein the plant compartment and the water compartment are separate compartments (fig. 2, the compartments are separated by ref. 13), 

However, Bijl et al. are silent about wherein a portion of a bottom of the plant compartment comprises a filter permeable to water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment, wherein the water and nutrients enter the plant compartment from the water compartment through the filter and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment.  
Velagaleti et al. teach a method for producing plant comprising a portion of a bottom (28) of a plant compartment (25) comprises a filter (31) permeable to water and nutrients and that prevents contamination or one or more pathogens from entering the plant compartment (such is the function of the filter and especially when Velagaleti et al. teach sterile seeds 40 being grown), wherein the water and nutrients enter the plant compartment from a water compartment (23) through the filter (col. 5, lines 1-5, 54-61), and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (fig. 2, the roots cannot penetrate the bottom 28 and the aperture 33 is blocked by the wick 32 so the roots cannot enter the water compartment).  It would have been an obvious substitution of functional equivalent to substitute the separator for the plant compartment of Bijl et al. with a bottom for the plant compartment as taught by Velagaleti et al., since a simple substitution of one known element for another would obtain predictable results (both 
The combination of Bijl et al. as modified by Velagaleti et al. would result in the filter prevents contamination or one or more pathogens from entering the plant compartment (as relied on Velagaleti’s filter to prevent pathogens or the like), wherein the water and nutrients enter the plant compartment from the water compartment through the filter (the filter is laid on the bottom of the plant compartment, thus, any water and nutrients entering the plant compartment will be through the filter) and wherein roots of the vegetables, mushrooms or herbs do not penetrate the bottom of the plant compartment and do not contact the water compartment (the bottom is a solid bottom so the roots cannot penetrate the bottom).
For claim 4, Bijl et al. as modified by Velagaleti et al. teach wherein the water enters the plant compartment by capillary action (with wick 12 in fig. 2 of Bijl et al.). 
For claim 6, Bijl et al. as modified by Velagaleti et al. would result in wherein the water and nutrients are in a space between a top surface of the bottom of the water 
For claim 11, Bijl et al. as modified by Velagaleti et al. teach wherein the container is closed by a permeable membrane (8 of Bijl) . 
For claim 12, Bijl et al. as modified by Velagaleti et al. teach prior to culturing the vegetables, mushrooms or herbs, placing a seed, germinated seed, seedling or small plant for the vegetables or herbs or mycelium for the mushrooms, in the plant compartment and closing the container (para. 0046,0047,0049 of Bijl discusses placing seeds in the container for cultivation). 
For claim 13, Bijl et al. as modified by Velagaleti et al. teach wherein consumer-ready vegetables are produced and wherein the vegetables are leafy vegetables or sprout vegetables (para. 0008 of Bijl).  
For claim 14, Bijl et al. as modified by Velagaleti et al. teach wherein the leafy vegetables are lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce), endive, rucola, lamb lettuce, corn salad, chard, leaf beet, spinach, or radish or wherein the sprout vegetables are cress, beet sprouts, alfalfa, broccoli sprouts, bean sprouts, fennel sprouts, cabbage sprouts, garlic sprouts, leek sprouts, pea sprouts, or chickpea sprouts.  
For claim 15, Bijl et al. as modified by Velagaleti et al. are silent about wherein consumer-ready herbs are produced and wherein the herbs are chives, parsley, basil, dill weed, coriander, cilantro, mint, oregano, rosemary, thyme, marjoram, or lemon balm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the consumer-ready product in Bijl et al. as modified 
For claim 16, Bijl et al. as modified by Velagaleti et al. teach wherein the seed is in a seed mat or seed band (para. 0049 of Bijl).  
For claim 18, Bijl et al. as modified by Velagaleti et al. teach wherein culturing of the vegetables, mushrooms or herbs until maturity takes place in a vicinity of the retail outlet (para. 0006, 0031,0046,0047 of Bijl).  
For claim 22, Bijl et al. as modified by Velagaleti et al. are silent about wherein the contamination or one or more pathogens pathogen is a virus, bacteria, fungi, protist or insect. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the contamination or one or more pathogens of Bijl et al. as modified by Velagaleti et al. be a virus, bacteria, fungi, protist or insect, depending on the environment that the container and plants are placed at so as to include these pathogens or not. In general, an environment that is not completely sterilized and free of germs such as a retail outlet, would automatically have at least one of these pathogens.
For claim 23, Bijl et al. as modified by Velagaleti et al. teach wherein the capillary action is by a mat (para. 0049 of Bijl).  
For claim 24, Bijl et al. as modified by Velagaleti et al. teach wherein the permeable membrane is permeable to oxygen (O2), carbon dioxide (CO2) and water vapor (para. 0046 of Bijl).

For claim 26, the limitation has been explained in the above, thus, please see above. 
For claim 27, Bijl et al. as modified by Velagaleti et al. teach wherein the lettuce is leaf lettuce, head lettuce or baby leaf lettuce (para. 0002 of Bijl; also, figures show leaf or head lettuce).
For claim 28, the limitation has been explained in the above, thus, please see above. Not explained is a) transferring the vegetables, mushrooms or herbs to a retail outlet or vicinity thereof. Since it is unclear as to what and why added step a) pertains to as stated in the above 112 rejection, it is concluded that Bijl et al. teach this transferring step in para. 0031,0047. If applicant disagree, then it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include transferring the vegetables, mushrooms or herbs to a retail outlet or vicinity thereof in the method of Bijl et al. as modified by Velagaleti et al., depending on the user’s preference to transfer the vegetables, mushrooms or herbs to another retail outlet or vicinity for sale as desired. 
Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl et al. as modified by Velagaleti et al. as applied to claim 1 above, and further in view of Hashimoto et al. (US 20060248796 A1).
 	For claim 5, Bijl et al. as modified by Velagaleti et al. are silent about wherein the plant compartment floats on water in the water compartment.

 	For claim 17, Bijl et al. as modified by Velagaleti et al. are silent about wherein the container is provided with a label with information regarding the vegetable, mushrooms or herb.
In addition to the above, Hashimoto et al. further teach the container is provided with a label (6) with information regarding the type of plant being grown (para. 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a label as further taught by Hashimoto et al. on the container in the method of Bijl et al. as modified by Velagaleti et al. in order to provide information as to the type of plant being grown.
Response to Arguments
Applicant's arguments with respect to claims 1,4-6,11-18,22-28 have been considered but are moot in view of the new ground(s) of rejection. However, the examiner wishes to address that fig. 2 of Bijl et al. is what the examiner is relying on in the rejection and not fig. 1 as argued by applicant. In this figure, Bijl et al. clearly show 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643